IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


WESTMORELAND REGIONAL                     : No. 139 WAL 2017
HOSPITAL,                                 :
                                          :
                  Respondent              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
SUBWAY REAL ESTATE CORP.,                 :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.